Citation Nr: 1712239	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a special monthly pension (SMP) based on the need for regular aid and attendance, or by reason of being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These issues were previously before the Board in November 2014.  At that time, the Board denied service connection for skin cancer.  The Board remanded the remaining claims for additional development.

While the case was in remand status, in a September 2016 rating decision, the RO granted service connection for tinnitus.  As the benefit sought on appeal has been granted, that issue is no longer before the Board.

The SMP issue is addressed in the decision below.  The hearing loss claim is addressed in the remand following the decision


FINDING OF FACT

The Veteran has a factual need for regular aid and attendance.


CONCLUSION OF LAW

The criteria for SMP for aid and attendance have been met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.351, 3.352 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

An increased rate of pension is available, in the form of SMP, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521; see also 38 C.F.R. § 3.351.  In this case, the Veteran does not have a disability rated as permanent and total.  Therefore, the issue is whether SMP by reason of the need for aid and attendance is warranted.  Additionally, the aid and attendance rate is a greater benefit than the housebound rate.

A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  In addition, any determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him to be in bed.  It must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The Veteran received VA examinations pursuant to the Board's remand, including an opinion regarding the need for aid and attendance in March 2015.  The examiner noted the Veteran was not bedridden or currently hospitalized, and could travel beyond his domicile.  However, the examiner described the Veteran as experiencing intermitted falls due to gout exacerbations.  The examiner noted the Veteran was unable to perform the self-care skills of dressing and undressing.  Furthermore, it was noted that the Veteran could only walk within his home without the assistance of another.  The Veteran experienced tenderness in turning his head from side to side had difficulty bending, lifting, pushing, pulling, and twisting and turning.  The examiner further highlighted the Veteran having some difficulty in toileting, grooming, bathing, and self-feeding.  The examiner further assessed the Veteran's functioning when it came to his physical conditions.  The Veteran's back moderately impacted his ability to tolerate standing, bending, and walking.  His hypertension was uncontrolled and associated side effects of dizziness and fatigue.  Due to his foot condition, the Veteran had an unsteady gait and equilibrium.

The Board finds that entitlement to SMP based on the need for aid and attendance is warranted.  While the Board notes the Veteran could travel outside his home, the Veteran experienced difficulty bathing, grooming, toileting, dressing, and feeding himself.  Additionally, the Veteran walked using a cane, and intermittently experiences falls due to gout.  As such, the Veteran has presented evidence of a factual need for aid and attendance.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to a SMP based on the need for regular aid and attendance is granted.


ORDER

SMP based on the need for regular aid and attendance is granted.


REMAND

The Veteran contends that his hearing loss is due to military noise exposure.  The Board notes that in his July 1964 Report of Medical Examination at induction, "defective hearing" was noted.  As such, this is a service aggravation claim and the issue is whether the Veteran's pre-existing hearing loss was aggravated beyond its normal progression by service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The Veteran received a VA audiologic examination in March 2015.  The examiner indicated that the claims file was reviewed.  The examiner noted that hearing loss existed prior to service, and remarked that the Veteran's enlistment exam showed a mild loss of hearing for the right ear at 1000 Hertz and a moderate loss of hearing in the left ear at 4000 Hertz.  However, the examiner noted that the Veteran's separation examination did not list pure tone thresholds for hearing so "any attempt to determine if the Veteran's hearing levels worsened while on active duty would be a resort to speculation."  Nonetheless, the examiner opined that the pre-existing hearing loss was not aggravated beyond normal progression.

The Board finds the March 2015 VA examination opinion inadequate.  This is so because despite noting that any attempt to determine whether the Veteran's hearing worsened during service would be speculation, the examiner nonetheless still opined in the negative.  The Board notes this is contradictory.  Additionally, it is unclear whether the VA examiner duly considered the Veteran's contentions of in-service noise exposure.  The VA examiner did not note in the examination report any the onset of the Veteran's hearing loss as relayed by the Veteran.  A May 2009 VA treatment note relates that the Veteran reported noise exposure in the form of generators and aircraft during his period of service, while also noting noise exposure as a carpenter after service.  Indeed, as the Veteran's representative highlighted in an August 2014 brief, an examiner should consider a Veteran's description of symptomatology in service and thereafter and not simply rely on the lack of contemporaneous medical evidence as a basis for an opinion.  Thus, the Board finds that an addendum medical opinion is warranted to determine whether the Veteran's pre-existing hearing loss was aggravated by service.  

Accordingly, this issue is REMANDED for the following actions:

1.  Arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the last VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed hearing loss.  (The need for an additional in-person examination should be determined by the examiner.)

(a) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss increased in severity during service beyond any temporary flare up, including due to in-service noise exposure.

(b) If the opinion for (a) is positive, then the examiner should offer an opinion as to whether it is clear and unmistakable (i.e., undebatable) that any increase in severity was due to the natural progress of the disease.

(c) If the opinion for (b) is negative, then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss is related to military service.  That is, is the current hearing loss the same disease process that existed during service?

The entire claims file should be reviewed, to include the Veteran's lay assertions regarding the history of his symptomatology and in-service exposure to generators and aircraft.

A complete rationale must be provided for any opinion expressed.  If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


